Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claims, including:
● wherein the bump array comprises: a plurality of first bumps configured to transmit the first reference voltage; and a plurality of second bumps configured to transmit the second reference voltage, wherein the plurality of first bumps and the plurality of second bumps are disposed in parallel, and wherein the printed circuit board comprises: a first conductive plate configured to receive the first reference voltage; and a second conductive plate configured to receive the second reference voltage, the first conductive plate is disposed on an outside of a bottom surface of the printed circuit board, and the second conductive plate is disposed on an inside of the bottom surface of the printed circuit board with the first conductive plate, wherein the second conductive plate is substantially overlaps the first conductive plate, wherein the first conductive plate and the second conductive plate form a first parallel plate capacitor and a voltage between first conductive plate and the second conductive plate is at a system ground level (claim 1).
● wherein the printed circuit board comprises: a first conductive plate configured to receive the at least one reference voltage; and a second conductive plate the first conductive plate is disposed on an outside of a bottom surface of the printed circuit board, and the second conductive plate is disposed on an inside of the bottom surface of the printed circuit board with the first conductive plate, wherein the first conductive plate and the second conductive plate form at least one capacitor device, wherein the second conductive plate is substantially overlaps the first conductive plate, wherein the first conductive plate and the second conductive plate form a first parallel plate capacitor and a voltage between first conductive plate and the second conductive plate is at a system ground level (claim 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817